On March 5,1997, it was the sentence and judgment of the Court as follows: 1. That the defendant, Jason James Mann, is guilty of the crime of Felony Assault, in violation of Section 45-5-202(2) M.C.A., committed on or about July 18, 1996; 2. That the defendant shall be imprisoned in the Montana State Prison at Deer Lodge, MT for a period of ten (10) years for the Felony Assault, plus an additional five (5) years for the weapons enhancement, to be served consecutively for a total of fifteen (15) years, with three (3) years of said sentence suspended subject to conditions as stated in the March 5, 1997 judgment. The Court recommends the defendant be considered for placement at the Swan River Correctional Training Center, and will retain jurisdiction to reconsider his sentence if he successfully completes said program and all recommended aftercare. The defendant shall receive credit for 131 days for jail time served prior to sentencing. The court hereby recommends the defendant not be considered for parole until he has completed the Department of Correction’s Anger Management Program, Moral Reconation Program, and their chemical dependency program. It is further ordered that any bond previously posted is exonerated.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision *53of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 13th day of June, 1997.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Jason Mann for representing himself in this matter.